Citation Nr: 1307318	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-18 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan benefits.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant was a member of the United States Army Reserve/National Guard from September 27, 1996 to October 1, 2000, including a period of active duty for training (ACDUTRA) from January 1, 1997 to May 9, 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Loan Guaranty Eligibility Center in Winston-Salem, North Carolina that denied the appellant's claim of entitlement to basic eligibility for VA home loan benefits.  The case was forwarded to the Board by the Atlanta, Georgia Regional Loan Center.


FINDINGS OF FACT

1.  The appellant served in the United States Army Reserve/National Guard from September 27, 1996 to October 1, 2000, including a period of ACDUTRA from January 1, 1997 to May 9, 1997.

2.  The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan benefits. 


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 U.S.C.A. §§ 3701, 3702 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.  

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. §§ 3701 and 3702, which govern loan guaranty benefits.  

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C.A.  §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required. 

II.  Merits of the Claim

The appellant served in the United States Army Reserve/National Guard from September 27, 1996 to October 1, 2000, for a total of four years and five days, including a period of ACDUTRA from January 1, 1997 to May 9, 1997.  His National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service, reflects that he received an honorable discharge.  The evidence does not show that the appellant was discharged for a service connected disability or that he had any service other than ACDUTRA or inactive duty for training (INACDUTRA).

Entitlement to a certificate of eligibility for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty, or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  Here, the appellant never served on active duty and he does not contend that he served on active duty.  Thus, as the appellant did not have active duty service, he does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1). 

As another avenue of eligibility for housing loan benefits, the provisions of 38 U.S.C.A. §§ 3701, 3702 state that a veteran is eligible for housing loan benefits if the veteran meets certain requirements.  As pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B). 

As previously noted, entitlement to a Certificate of Eligibility for Loan Guaranty Benefits is dependent upon length of service in the Selected Reserve.  The evidence reflects that the appellant served in the United States Army Reserve/National Guard of California from September 27, 1996 to October 1, 2000, for a total of four years and five days rather than the required six years.  In addition, his discharge was not for a service connected disability.  

Accordingly, the appellant's Army Reserve/National Guard of California service does not qualify him for "veteran" status and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.

The Board notes that the appellant contends that he had service with the Army Reserve until September 2004, thereby fulfilling the required 6 years of service.  However, in order for a year of service to be credited toward the 6-year service requirement, at least one Active Duty or Inactive Duty point is required during that year in order to be credited as service.  On the other hand, membership points may be earned by Reservists or Guardsmen for being on the rolls whether the member participates in drill or not.  Years in which only Membership points are earned do not count towards meeting the 6-year service requirement. 

In this case, the appellant does not contend that he drilled or trained between 2001 and 2004.  In fact, he has stated that he did not.  As a matter of law, therefore, those years are not creditable towards the minimum service requirements for VA home loan benefits.

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for the award of VA home loan benefits is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


